                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

DEMPSEY “JOE” HARSHAW, III,                          )
                                                     )
                             Plaintiff,              )
                                                     )
v.                                                   )       No.:
                                                     )
NAS NALLE AUTOMATION SYSTEMS, LLC,                   )       JURY DEMANDED
                                                     )
                             Defendant.              )


                                          COMPLAINT


       Comes now Dempsey “Joe” Harshaw, III, by and through counsel, and sues Defendant NAS

Nalle Automation Systems (“Nalle”), as follows:

                            PARTIES, JURISDICTION, AND VENUE

       1.     This case arises under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2, and the

Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2611, et seq.

       2.     Plaintiff is an adult citizen and resident of Knoxville, Knox County, Tennessee.

       3.     Upon information and belief, Defendant is a Delaware limited liability company

or a domestic limited liability company. It operates a facility in Knoxville, Tennessee, at which

Mr. Harshaw was employed.

       4.     The Court has subject matter jurisdiction pursuant to, inter alia, 29 U.S.C. § 2617,

42 U.S.C. § 2000e-2, and 28 U.S.C. § 1331.

       5.     Venue lies in this judicial district pursuant to 28 U.S.C. § 1391.

       6.     Defendant employs more than fifty (50) workers at its Knoxville, Tennessee,

facility and is a covered employer under Title VII and the FMLA.

       7.     Mr. Harshaw timely filed a charge of discrimination with the Equal Employment



                                   1
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 1 of 8 PageID #: 1
Opportunity Commission based on the same general conduct set forth herein.              He was

unrepresented by counsel while the EEOC investigated his charge, and he does not possess – or

have independent recollection of – the documents prepared by that agency for his signature.

However, he received a Notice of Rights on August 19, 2020, and timely files this suit within the

prescribed period.



                                        FACTUAL BASIS

       8.     Mr. Harshaw began working at Defendant’s facility through a temporary

employment agency in 2018 and soon transitioned to become a permanent employee. His job

position was mechanical assembler.

       9.     Mr. Harshaw maintained a good relationship with his supervisors and coworkers,

with one notable exception. His immediate supervisor, James Deering, frequently directed racist

jokes, comments, and innuendo to Mr. Harshaw. He intentionally played and sang along with

songs containing racist lyrics; referred to Harshaw as “nigger” on multiple occasions; assumed

Harshaw has been to jail because “all black people have been to jail;” and assigned him the

nickname “black licorice nigger gummy bear.”

       10.    On numerous other occasions he sabotaged Mr. Harshaw’s work by, for example,

loosening all the bolts on a machine Harshaw had assembled to make it look as if Harshaw had

not installed them correctly. Deering would immediately report the “problem” to the facility’s

general manager, Tommy Payne.

       11.    Mr. Harshaw reported Deering’s actions to Payne on several occasions throughout

his employment. Payne refused to take any action to prevent or curtail Deering’s racist behavior.

       12.    Beyond the near-constant racist behavior of Deering, Mr. Harshaw also has

suffered many years with a painful dental disease and resulting symptomology. At the time he



                                   2
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 2 of 8 PageID #: 2
was becoming a permanent employee in approximately September 2018, he notified Defendant

of his dental disease and requested as a reasonable accommodation that he be allowed a period

of unpaid leave to undergo corrective surgeries.

       13.     Defendant agreed, so in December 2018 and January 2019, Mr. Harshaw

underwent significant oral surgeries to correct these problems. The surgeries involved the

removal of 27 teeth, installing pins and other metal devices into this jaws and gums, and

implanting dentures into his mouth.

       14.     The surgeries, including pre- and post-op appointments, rendered Mr. Harshaw

temporarily unable to work for approximately three weeks in late 2018 and early 2019. Not only

did he notify Defendant of his expected return-to-work date, he returned several days earlier

than originally anticipated.

       15.     Unfortunately, in October 2019, Mr. Harshaw’s wife was diagnosed with a cystic

condition which required multiple rounds of medical testing and referrals to medical specialists.

As soon as he discovered the reality of her condition and required treatments, Mr. Harshaw

requested what he referred to as “family leave” for the days he would be required to care for his

wife. The facility’s manager, Payne, responded, “I don’t know anything about that.”

       16.     Whenever Mr. Harshaw returned to work after an absence, Deering would have

taken some action to harass Mr. Harshaw. For example, Deering wrapped Harshaw’s large

toolbox in shrink wrap and placed it by the exit door to make Harshaw believe he was being

terminated. On another occasion, he used a key to enter Harshaw’s toolbox, damaged his

expensive personal tools, and left them sitting on top of the toolbox where they were subject to

theft or further damage. Defendant did not provide these tools, so Mr. Harshaw had to borrow

other people’s tools due to Deering’s having damaged Harshaw’s.




                                   3
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 3 of 8 PageID #: 3
       17.    Defendant again refused to take any action to correct, prohibit, or prevent

Deering’s constant harassment, which Deering did not direct to any Caucasian employees.

       18.    By December 2019 Mr. Harshaw had missed the equivalent of approximately

three weeks’ of work attributable to his wife’s condition, but those required absences had

tapered substantially.

       19.    On or about December 11, 2019, Mr. Harshaw was leaving for work when he

noticed he had a flat tire. He immediately contacted Defendant to advise he would be late

reporting to work. He arrived later that morning and worked the remainder of his shift.

       20.    The following day, Defendant called him into the office and fired him, citing his

recent absences. The absences, however, were related to his wife’s serious medical conditions

for which he requested and was qualified – but was refused – FMLA leave. To the extent

Defendant held against him the unpaid leave Harshaw requested as a reasonable

accommodation in late 2018/early 2019, such action would mean Defendant retroactively

revoked the reasonable accommodation for his own disability.



                                     CAUSES OF ACTION

Title VII of the Civil Rights Act: Race Discrimination

       21.    Deering, as Defendant’s authorized agent, directed multiple, highly offensive

statements and actions to Mr. Harshaw based on Mr. Harshaw’s race.

       22.    Mr. Harshaw reported this behavior to the general manager, Payne, on several

occasions, yet Defendant took no action to prevent or eliminate Deering’s severe, pervasive, and

gross harassment of Mr. Harshaw.

       23.    Mr. Harshaw was the only African-American Defendant employed at its Knoxville

facility, and no Caucasian employee was required to work under Deering’s racially based actions.


                                   4
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 4 of 8 PageID #: 4
       24.    Defendant gave Deering free reign to spew his racial comments, damage

Harshaw’s personal tools, and denigrate Harshaw in front of his peers, each of which was due to

Mr. Harshaw’s race and materially altered the terms and conditions of Harshaw’s employment.



Family & Medical Leave Act: Interference

       25.    Defendant is a covered entity as defined by the FMLA. By October 2019, Mr.

Harshaw had satisfied the length of service and hours requirement established by the FMLA,

thereby making him eligible for FMLA benefits related to his wife’s serious medical conditions

for which he was required to provide substantial care and support.

       26.    In discussing with his wife’s doctors in October 2019 her medical condition and

the anticipated level of care he would have to provide, Mr. Harshaw was advised to request

“family leave” from his employer, which he subsequently did to the facility’s general manager,

Tommy Payne.

       27.    Payne, however, responded, “I don’t know anything about that.”

       28.    Defendant did not notify Mr. Harshaw of any obligations or requirements that

Defendant or the FMLA imposed upon him or of the rights and benefits the FMLA guaranteed

him.

       29.    Even though Defendant never made Mr. Harshaw aware of anything regarding the

FMLA, Defendant did not act at the time to discipline or penalize Harshaw for his absences.

       30.    However, upon Harshaw’s flat tire and resulting tardiness in December 2019,

Defendant immediately fired him, citing “attendance problems.”

       31.    Similar to nearly every other employee, Harshaw had missed work on occasion

due to non-FMLA-qualifying events, such as a routine illness or appointment, but he utilized

accumulated vacation days for these absences.


                                   5
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 5 of 8 PageID #: 5
       32.     Moreover, Defendant never objected to Harshaw’s infrequent absences, nor had

he received any type of disciplinary action. Thus, the “attendance problems” Defendant relied

upon to fire Harshaw were the more sustained absences caused by his wife’s serious medical

condition.

       33.     Defendant was well aware of Mr. Harshaw’s attempted exercise of his FMLA

rights; he explicitly requested “family leave” when explaining his wife’s conditions.

       34.     Defendant’s failure to provide Harshaw the legally required notice of his FMLA

rights, and its decision to fire him based on absences caused by his wife’s serious medical

conditions and Harshaw’s associated caregiving responsibilities, violated the FMLA.

       35.     Defendant’s top management admittedly “[didn’t] know anything about” the

company’s legal duty to provide FMLA protection for its eligible employees yet took zero action

to ensure compliance. This and Defendant’s other (in)actions with respect to Harshaw’s FMLA

rights demonstrate Defendant’s willful, egregious, and reckless disregard of his FMLA rights.



                                      HARMS AND LOSSES

       36.     As a direct and proximate result of Defendant’s willful violations Title VII and the

FMLA, Mr. Harshaw has and will continue to suffer a loss of income, loss of employment benefits,

loss of job opportunities, loss of contributions to retirement and public welfare benefits (such as

Social Security and Medicare), loss of enjoyment of life, increased medical expenses, loss of

enjoyment of life, and mental anguish, all for which Defendant is liable to Mr. Harshaw by

operation of law.




                                   6
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 6 of 8 PageID #: 6
                                       PRAYER FOR RELIEF

        Based on the foregoing, Plaintiff Dempsey J. Harshaw, III, respectfully prays for the

following relief:

        37.     A judgment that Defendant interfered with and violated his rights under the FMLA

and that such violations were willful;

        38.     A judgment that Defendant violated Title VII of the Civil Rights Act of 1964 and

that such violations were reckless and intentional.

        39.     That all factual issues be decided by a jury;

        40.     An award of lost wages, lost employment benefits, related economic damages, and

liquidated damages pursuant to the FMLA.

        41.     All compensatory and non-pecuniary damages, as well as punitive damages,

under Title VII;

        42.     Prospective relief consisting of reinstatement with applicable adjustments to

salary and seniority, a permanent injunction prohibiting Defendant from engaging in further

prohibited behavior against Mr. Harshaw, restoring his eligibility for FMLA, and requiring

Defendant to provide additional training regarding the laws implicated in this suit;

        43.     Additional or in the alternative to certain prospective relief, front pay;

        44.     Pre- and post-judgment interest;

        45.     Attorneys’ fees, expert witness fees, and all discretionary costs; and

        46.     All further relief, both legal and equitable, as allowed by the laws and facts at issue

in this case.




                                   7
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 7 of 8 PageID #: 7
                                        RESPECTFULLY SUBMITTED,

                                         s/ Jesse D. Nelson
                                        JESSE D. NELSON (BPR # 025602)
                                        ALEX J. CRAMER (BPR # 037697)
                                        NELSON LAW GROUP, PLLC
                                        10263 Kingston Pike
                                        Knoxville, TN 37922
                                        (865) 383-1053
                                        jesse@NLGattorneys.com
                                        alex@NLGattorneys.com

                                        Attorneys for Dempsey “Joe” Harshaw, III




                                   8
Case 3:20-cv-00492-TRM-DCP Document 1 Filed 11/16/20 Page 8 of 8 PageID #: 8
